     Case: 1:20-cv-00655-MWM Doc #: 3 Filed: 08/25/20 Page: 1 of 5 PAGEID #: 18




                                                      1
                                                                                                   /? »
                                                                                             i'   if P
                   COURT OF COMMON PLEAS, GENERAL DIVISION                                                fl
                             SCIOTO COUNTY, OHIO

FLOYD LAYNE                                   :           Case No.   QOOIC    Q3t(jl*;
85 ROSE STREET
MCDERMOTT, OH 45652                                                                 ,,•/

Plaintiff,                                        :       JUDGE HOWARD HARCHA HI

v.                                                :       JUDGE MARK KUHN

SCIOTO COUNTY, OHIO                        :
c/o Shane Tieman, Scioto County Prosecutor
612 6th Street, Room E                       :            COMPLAINT
Portsmouth, Ohio 45662
                                           :              (JURY DEMAND ENCLOSED)
and

JOHN DOE(S) #1-100,
Person(s), Corporations), or other
Entity(ies) Responsible for the Tortious
Conduct which caused injury to Plaintiff

Defendants:



                                            PARTIES

        1.    Plaintiff, Floyd Layne, is a citizen of the state of Ohio, county of Scioto, and

country of United States who has his current residence located at 85 Rose Street, McDermott,

Ohio 45652.

        2.     Defendant, Scioto County, Ohio, is presently and was at all times relevant herein

the county improperly prosecuting the action against the Plaintiff and was acting in relevant part

through the Scioto County Sheriffs Department
     Case: 1:20-cv-00655-MWM Doc #: 3 Filed: 08/25/20 Page: 2 of 5 PAGEID #: 19




                                                 2

        3.     Defendants, John Doe(s) #1-100, are person(s), corporation^), or other entity(ies)

responsible for the tortious conduct which caused injury to the Plaintiff and/or who tortiously

caused injury to Plaintiff on or about the dates covered in the Statement of Facts, names and

addresses unknown [hereinafter “John Doe(s) #1-100”]. The true names and addresses of the

John Doe Defendants could not be discovered by the Plaintiff through the exercise of reasonable

diligence and will be supplemented as such information becomes available.

                                   STATEMENT OF FACTS

       4.      Plaintiff hereby realleges and reavers each and every allegation contained in the

foregoing paragraphs as if fully rewritten herein.

       5.      On or around July 31,2018 Plaintiff was arrested, at which point representatives

of the Scioto County Sheriff’s Department used excessive force when placing him into a cruiser,

causing serious injuries to Plaintiff’s shoulder, biceps, and arm. Plaintiff was subsequently

detained and incarcerated, during which time he continually requested the urgent medical care he

needed, to no avail. Plaintiffs case was subsequently dismissed, and he was finally able to seek

out appropriate medical care, however at that point permanent damage had been done.

       6.      As a result of the actions and inaction of those persons entrusted to care for

Plaintiff during his incarceration, he has suffered permanent and severe damage to his

arm/shoulder/biceps region. Plaintiff has endured severe pain and stiffness in the arm. Plaintiff

had two screws placed in his shoulder, along with suffering a severe lack of range of motion and

strength in the same.

       7.      As a result of the negligence, purposeful actions, and inattention of the

Defendants), Plaintiff is unable to work and has missed out on significant employment
     Case: 1:20-cv-00655-MWM Doc #: 3 Filed: 08/25/20 Page: 3 of 5 PAGEID #: 20




                                                   3

opportunities. Plaintiff continues to treat medically for the purpose of pain management and

therapy. Plaintiff’s injuries are permanent in nature and submits that he will not fully recover

from said injuries.

        8.       Plaintiff incurred significant legal fees, travel expenses, lost employment, mental

anguish, physical ailments, and other damages as a direct result of the Defendants) actions in the

instant case.


                                               VENUE

        9.       Plaintiff states that venue is proper in the Scioto County Court of Common Pleas

as at all times relevant herein he was a resident of Scioto County, Ohio and the initial actions

giving rise to the personal injuries of the Plaintiff occurred in Scioto County.


                               COUNT ONE: PERSONAL INJURY

        10.      Plaintiff hereby realleges and reavers each and every allegation contained in the

foregoing paragraphs as if fully rewritten herein.

        11.      Asa direct and proximate result of the actions of the Defendants, Plaintiff:

              a. suffered serious, painful and permanent bodily injuries, great physical pain and

                 mental anguish, severe and substantial emotional distress, loss of the capacity for

                 the enjoyment of life;

              b. was, is and will be required to undergo medical treatment and to incur medical

                 costs and expenses to alleviate injuries, pain and suffering;

              c. was, is and will be precluded from engaging in normal activities and pursuits,

                 including a loss of ability to earn money and of actual earnings;
     Case: 1:20-cv-00655-MWM Doc #: 3 Filed: 08/25/20 Page: 4 of 5 PAGEID #: 21



                                                  4

              d. and, otherwise was hurt, injured and caused to sustain losses.

COUNT TWO: CIVIL RIGHTS VIOLATION AND DEPRIVATION OF DUE PROCESS
                             OF LAW


        12.      Plaintiff hereby realleges and reavers each and every allegation contained in the

foregoing paragraphs as if fully rewritten herein.

        13.     Defendants, in their collaborative actions in this matter, have deprived the

Plaintiff Floyd Layne of his Due process rights pursuant to the Ohio and United States

Constitutions along with his civil rights under 42 U.S.C. Section 1983.

        14.      Defendants acted under the color of state law when the Defendants deprived

Plaintiff of his federal rights, property interests and otherwise discriminated against Plaintiff

based upon Plaintiff s sexual orientation.

        WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and

severally, for compensatory damages in excess of $25,000.00 (TWENTY-FIVE THOUSAND

DOLLARS), prejudgment interest, attorney fees, punitive damages, plus the cost of this action,

and any other additional relief as the Court deems proper.




        PLAINTIFF DEMANDS A TRIAL BY JURY IN THIS ACTION.




                                               Respectfully submitted,




                                               MATTHEW LOESCH, ATTORNEY AT LAW
     Case: 1:20-cv-00655-MWM Doc #: 3 Filed: 08/25/20 Page: 5 of 5 PAGEID #: 22




                                               5




                                            1118 Hutchins Street, Suite C
                                            Portsmouth, Ohio 45662
                                           'XPK740-98r-3'026, Fax: 740-354-6038))
                                            Matthew.fJoesch@gmail.com

                                            Counsel for Plaintiff


                             INSTRUCTIONS FOR SERVICE



TO THE CLERK:

       Please issue Summons, together with a certified copy of the foregoing Complaint with
Jury Demand Endorsed Hereon, for service upon the Defendants through its statutory agent at
the addresses listed below by Certified Mail, Return Receipt Requested:



SCIOTO COUNTY, OHIO
612 6th Street, Room E
Portsmouth, Ohio 45662
